United States Department of Labor
Employees’ Compensation Appeals Board

________________________________________
J.R., Appellant
and
DEPARTMENT OF AGRICULTURE,
Minneapolis, MN, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-279
Issued: August 7, 2012

Case Submitted on the Record

DECISION AND ORDER

Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 14, 2011 appellant filed a timely appeal from May 18, 2011 decisions of
the Office of Workers’ Compensation Programs (OWCP) which denied her request for
reconsideration without conducting a merit review. Because more than one year has elapsed
between the most recent merit decision dated August 20, 2008 and the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.1
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
1

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On December 19, 2006 appellant, a 46-year-old poultry inspector, filed a traumatic injury
claim alleging that, on December 18, 2006, she was on a poultry stand, which popped off without
warning and caused her to fall in the performance of duty. She indicated that she sustained
injuries to her lower back. Appellant did not initially stop work. On February 23, 2007 OWCP
adjudicated this injury under claim number xxxxxx632 and accepted the claim for sprain of back
and lumbar region.2
On September 5, 2007 appellant filed a claim for a schedule award. By decision dated
September 25, 2007, OWCP denied appellant’s claim for a schedule award. It found that she
was not eligible for a schedule award as she had not reached maximum medical improvement.
On January 3, 2008 appellant requested reconsideration and submitted additional medical
evidence. By decision dated August 20, 2008, OWCP denied modification of its September 25,
2007 decision denying her claim for a schedule award.
On November 6, 2008 appellant requested reconsideration and submitted additional
evidence. In a November 19, 2008 decision, OWCP denied her request for reconsideration of the
August 20, 2008 decision without a review of the merits on the grounds that the evidence was
duplicative and did not address permanent impairment due to the accepted lumbar conditions and
was insufficient to warrant review of its prior decision.
On February 16, 2011 appellant requested reconsideration in claim number xxxxxx632.
She advised OWCP that she was submitting updated medical evidence in support of her claim
but no evidence accompanied the request.3 Appellant also asserted that she had additional back
conditions that caused pain and radiculopathy.
In a decision dated May 18, 2011, OWCP denied appellant’s request for reconsideration
of the November 19, 2008 decision for the reason that it was not timely filed and failed to
present clear evidence of error.

2

Appellant also filed a prior claim, number xxxxxx261, for an injury sustained on January 19, 2005, when a
swivel chair broke causing her to fall. OWCP accepted the claim for sprain/strain of the neck, sprain of the back,
sprain/strain of the thoracic region and unspecified thoracic lumbosacral neuritis or radiculitis. Appellant’s two
claims were administratively combined. In claim number xxxxxx261, OWCP subsequently referred appellant for a
second opinion regarding permanent impairment, in which the specialist found that appellant had two percent
impairment of the right leg due to L5 radiculopathy. In a March 26, 2009 decision, OWCP granted appellant a
schedule award for two percent right leg impairment. Appellant subsequently requested reconsideration of the
decision several times and OWCP issued decisions pursuant to these requests. On the present appeal, appellant
indicates that she seeks review of the May 18, 2011 decision issued in claim number xxxxxx632.
3

Appellant also requested reconsideration in claim number xxxxxx261 after which OWCP issued a May 18, 2011
decision. OWCP denied merit review of the claim. On appeal, appellant did not indicate that she sought review of
matters adjudicated under xxxxxx261. See id.

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted OWCP under section 8128(a).5 This section does not mandate
that OWCP review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provide that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought.6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error on the part of OWCP in its most
recent merit decision. The reconsideration request must establish that OWCP’s decision was, on
its face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.8 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
4

5 U.S.C. § 8128(a).

5

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

3

a substantial question as to the correctness of OWCP’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.9
ANALYSIS -- ISSUE 2
In its May 18, 2011 decision, OWCP properly determined that appellant failed to file a
timely application for review. It rendered its most recent merit decision in the claim for which
appellant sought reconsideration on August 20, 2008. Appellant requested reconsideration on
February 16, 2011, more than one year after the August 20, 2008 merit decision and her request
was, therefore, untimely.
In accordance with internal guidelines and with Board precedent, OWCP properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening appellant’s case for merit review
under section 8128(a) of FECA, notwithstanding the untimeliness of her application. OWCP
reviewed the evidence submitted by appellant in support of her application for review, but found
that it did not clearly show that OWCP’s most recent merit decision was in error.
The Board finds that appellant did not submit evidence in support of her application for
review to demonstrate clear evidence of error. With her February 16, 2011 request for
reconsideration, she indicated that she was submitting medical evidence but no such evidence
accompanied the request. Appellant also asserted that she had additional back conditions that
caused pain and radiculopathy. The Board finds that this evidence is insufficient to shift the
weight of the evidence in favor of her claim or raise a substantial question that OWCP erred.
Appellant’s assertions on reconsideration do not raise a substantial question as to the correctness
of OWCP’s decision. Therefore, the Board finds that she has not presented clear evidence of
error.
On appeal, appellant indicated that her reconsideration request was timely. As explained,
the February 16, 2011 reconsideration request in file number xxxxxx632 was not timely filed.10
The Board notes that the request for reconsideration of the August 20, 2008 decision was
received on February 22, 2011 and was therefore untimely. Furthermore, as noted in the first
issue, OWCP addressed her other request of the same date, as she specified the date of the
decision for which she was appealing.
The Board also notes that appellant may request a schedule award or increased schedule
award at any time based on evidence of a new exposure or medical evidence showing

9

Id.

10

As indicated, supra notes 2-3, this decision does not affect adjudication of matters under appellant’s other
claim, number xxxxxx261.

4

progression of an employment-related condition resulting in permanent impairment or increased
impairment.11
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that subsequent to the OWCP’s May 18, 2011 decision, appellant submitted additional
evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

5

